Order entered April 16, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00445-CV

                        IN RE ARTHUR ROY MORRISON, Relator

                Original Proceeding from the Criminal District Court No. 5
                                   Dallas County, Texas
                            Trial Court Cause No. F93-58780L

                                           ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY relator’s omnibus motion as moot, although we have considered the

petition without payment of the mandamus filing fee and the required number of copies. We

ORDER that relator bear the costs of this original proceeding.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE